Citation Nr: 1647884	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  14-13 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to January 18, 2016 and in excess of 50 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

T. Carter, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from August 1967 to May 1970.  His awards and decorations include the Purple Heart Medal, Bronze Star Medal with V Device, and Army Commendation medal with V Device.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In November 2015, the Board, in part, remanded the issues on the title page for additional evidentiary development.  In a June 2016 VA rating decision, the RO assigned the service-connected PTSD a 50 percent disability rating effective from January 18, 2016.  Since the 30 and 50 percent disability ratings are not the maximum ratings available prior to January 18, 2016 or thereafter, the issue has been returned to the Board and listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).  The remaining issues remanded by the Board in November 2015 have been returned to the Board for further appellate review.  

Since the case was re-certified to the Board in July 2016, duplicate evidence relevant to the issues on appeal were submitted by the Veteran's attorney and associated with the record in September 2016 with a waiver of initial RO review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issues of entitlement to an initial rating for PTSD in excess of 30 percent prior to January 18, 2016 and in excess of 50 percent thereafter and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  



FINDING OF FACT

For the entire initial rating period, the Veteran's service-connected bilateral hearing loss has not been manifested by hearing acuity worse than Level I hearing in the right ear and worse then Level V hearing in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.86 (2015); 38 C.F.R § 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As service connection, an initial rating, and an effective date have been assigned for bilateral hearing loss, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantive a claim to include where warranted by law, and affording the claimant VA examinations, VA medical opinions, and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  There is no objective or subjective evidence indicating that there has been a material change in the severity of the Veteran's service-connected bilateral hearing loss since he was last examined in January 2016.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995).  There is no evidence that additional records have yet to be requested.  There was also substantial compliance with the November 2015 remand directives with regard to the service-connected bilateral hearing loss.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonable affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When entitlement to compensation has been established and a higher initial evaluation is at issue, such as for the service-connected bilateral hearing loss in this case, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

In a September 2010 VA rating decision, service connection for bilateral hearing loss was granted because a VA examiner opined that the disability more likely than not is related to events encountered during time in service based on the Veteran's receipt of the Purple Heart which denotes combat noise exposure.  The Veteran was assigned a noncompensable (0 percent) disability rating effective for the entire rating period from October 13, 2009 (date of claim).  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85. 

Regulations also provide that, in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this case, the VA examiners noted functional impact from the Veteran's hearing loss.  Moreover, even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the claimant bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.  There have been no allegations of any prejudice caused by a deficiency in the examinations here.  

During the course of the initial rating period on appeal since October 13, 2009, the Veteran was afforded VA audiological examinations in May 2010 and January 2016.

At the May 2010 VA audiological examination, the Veteran reported difficulty in the following listening situations: at the dinner table; watching television; at church/synagogue, theater, or large room; one-to-one conversation; listening to males and females; in a restaurant; at a family gathering; when someone is whispering; and riding in a car.  He explained that he has the most difficulty when people are mumbling or too soft spoken, and has also experienced periods of dizziness.  Upon clinical evaluation, the average puretone thresholds were 38 decibels in the right ear and 50 decibels in the left ear.  Speech audiometry revealed speech recognition abilities of 92 percent in the right ear and 84 percent in the left ear.  These audiometric findings equate to Level I hearing in the right ear and Level II hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, they result in a noncompensable rating for bilateral hearing impairment.  As a result, it is apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects this disability under the provisions of 38 C.F.R. § 4.85.

At the January 2016 VA DBQ examination for hearing loss through MSLA Medical Corporation, the Veteran reported significant difficulty hearing from the left ear and understanding people especially when background noise is present.  Upon clinical evaluation, the average puretone thresholds were 48 decibels in the right ear and 64 decibels in the left ear.  Speech audiometry revealed speech recognition abilities of 96 percent in the right ear and 98 percent in the left ear.  These audiometric findings equate to Level I hearing in the right ear and Level II hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  

The puretone thresholds in the left ear meet the criteria to establish an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a).  Applying the results from the January 2016 VA DBQ examination, the hearing impairment is Level V hearing in the left ear pursuant to Table VIa.  See 38 C.F.R. § 4.86(a).  The regulations state that either the result from Table VI or VIa should be used, whichever is the higher numeral.  Therefore, the left ear is more favorably evaluated under Table VIa with Level V hearing acuity.    

When Level I hearing in the right ear and Level V hearing in the left ear are applied to Table VII, they result in a noncompensable rating for bilateral hearing impairment.  As a result, the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects this disability under the provisions of 38 C.F.R. § 4.85.

The bilateral puretone thresholds in May 2010 and the right ear puretone thresholds in January 2016 do not qualify as exceptional patterns of hearing, as the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz or a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2000 hertz.  Moreover, the January 2016 VA examiner noted that test results were valid for rating purposes and use of speech discrimination score was appropriate for this Veteran.

In the October 2010 notice of disagreement, the Veteran reported that he has diminished hearing and the hearing aids issued by VA are starting to be less helpful.  In an additional notice of disagreement dated in September 2011 the Veteran asserted his belief that a minimum of 25 percent or 30 percent disability rating is correct for his service-connected bilateral hearing loss.  

The Board also notes that while an attempt was made pursuant to the November 2015 Board remand directives to obtain any of the Veteran's outstanding VA treatment records dated since 2007, the record during this appeal period is silent for any VA or private treatment records relevant for hearing loss.  

The Board has considered the Veteran's reported history of symptomatology related to the service-connected bilateral hearing loss pursuant to VA examinations and seeking VA compensation benefits.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the assignment of a disability rating for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results.  See Lendenmann, 3 Vet. App. at 349.  In this case, such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective reported worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has also considered the possibility of staged ratings and finds that the schedular noncompensable rating for bilateral hearing loss has been in effect for the appropriate period on appeal.  Accordingly, staged ratings are inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have also been considered, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. at 595.  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  A veteran may also be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

During the course of the appeal, the RO obtained a June 2016 extra-schedular opinion from the Acting Director, Compensation Service for the Veteran's service-connected disabilities, to include bilateral hearing loss.  After a noted review of the claims file, the following opinion, pertinent to the claim on appeal, was provided:

Entitlement to an extra-schedular evaluation for any of the service-connected disabilities in excess of current evaluations is not supported by the evidence of record.  Objective evidence when weighing the Veteran[']s assertions reveal . . . [h]earing loss is shown as mild to moderate with nearly normal fluctuating speech recognition. . . . The evidence of record does not support the notion that the Veteran is unemployable under any circumstances.  VA examiners noted that the only reduced reliability without any showing of preclusion.  The Veteran's assertions were considered during examination but did not rise to the level of indicating the rating schedule to be impractical.  There is no evidence of marked interference or frequent hospitalization.  The Veteran has not been shown to be unemployable due solely to the service-connected conditions pursuant to Blackburn v. Brown.  Therefore, no extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) . . . is warranted. 

In sum, the evidence of record does not provide a basis to grant an initial compensable rating for the service-connected bilateral hearing loss at any time during the appeal period on a schedular basis.  38 C.F.R. § 4.3.  Moreover, an individual extra-schedular evaluation for the service-connected bilateral hearing loss or a singular evaluation based upon the collective impact of all the service-connected disabilities is not warranted in this case.  38 C.F.R. § 3.321.


ORDER

An initial compensable rating for bilateral hearing loss is denied.


REMAND

In the November 2015 Board remand, the Board noted the Veteran's reported VA mental health treatment with a counselor at an unspecified VA medical facility.  In the September 2011 statement the Veteran specifically identified attending classes and group meetings and being treated by Dr. Susanna Castellanos of the VA, "Readjustment Counseling Services for Combat Veterans" in Fresno, California.  The Board also noted that "records from the Vet Center and VA counseling received by the Veteran are likely to contain additional information that is crucial to this appeal."  However, in the remand directive paragraphs, the Board requested the RO to make efforts to obtain the records for treatment received by the Veteran at the Central California Veterans Center in Fresno, California, his reported VA mental health counseling and any other treatment identified by the Veteran. 

Review of the record shows that an unsuccessful attempt was made to obtain additional records dated since 2007 from the Central California Veterans Center in Fresno, California.  Nevertheless, as of this date, the record is silent for any attempt to obtain the Veteran's VA treatment records from Dr. Susanna Castellanos in Fresno, California, to include from the Fresno Vet Center.  In light of the notice of outstanding potentially relevant VA treatment records, additional development is needed to properly adjudicate this claim on appeal.

A remand is also needed for the issue of entitlement to a TDIU.  While the Board remands the issue of higher initial ratings for PTSD, that decision may impact the claim for TDIU.  As such, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all relevant outstanding VA mental health treatment records dated October 2009 forward, to include from Dr. Susanna Castellanos and from the VA Vet Center in Fresno, California.  

If the RO cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  When the development has been completed, the case should be readjudicated by the RO on the basis of additional evidence.  If it is determined that additional evidence or additional opinion is needed, such development should be undertaken.  If any benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


